Citation Nr: 0840882	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for impingement syndrome of the right (major) 
shoulder.  

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus.

4.  Entitlement to a disability evaluation in excess of 20 
percent for a low back disability, to include chronic low 
back pain syndrome and degenerative disc disease.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for a cervical spine disability, to include 
degenerative disc disease and strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1977 to September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied ratings in excess of 10 
percent for the veteran's cervical spine disability, low back 
disorder, right shoulder disability and tinnitus; and denied 
a compensable rating for his bilateral hearing loss.  A 
subsequent decision, issued in July 2007, increased the 
ratings for the veteran's lumbar spine disability to 20 
percent and the right shoulder to 20 percent, effective from 
the date of receipt of those claims.  As neither rating 
represents a full grant of the benefit sought or what the 
rating schedule allows, the appeal continues.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

The veteran appeared at a Travel Board Hearing before the 
undersigned in July 2007 and a transcript is associated with 
the claims file.  At this hearing, the veteran raised claims 
for service connection for vertigo and Meniere's disease, as 
secondary to service-connected hearing loss and/or tinnitus.  
These issued are referred to the RO for appropriate action.  

The claims of entitlement to a disability evaluation in 
excess of 20 percent for a low back disability, to include 
chronic low back pain syndrome and degenerative disc disease 
and entitlement to a disability evaluation in excess of 10 
percent for a cervical spine disability, to include 
degenerative disc disease and strain are addressed in the 
REMAND appended to the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected dominant right shoulder 
disability is manifested by limitation of motion of the right 
shoulder between 70 and 90 degrees (shoulder level) with 
consideration of pain; there is no evidence of any additional 
functional limitation or joint deformity.    

2.  The veteran's hearing loss represents a level I loss in 
the right ear and level I loss in the left ear; there is no 
exceptional pattern of hearing loss.  

3.  The 10 percent rating for tinnitus is the maximum 
schedular evaluation allowed by the applicable rating 
criteria.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for impingement syndrome of the right (major) 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2008).  

2.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.85, 4.86, 4.87a, Diagnostic Code 6100 
(2008).  
 
3.  A disability evaluation in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.87, Diagnostic Code 6260 (2008); Smith 
v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case the claimant was asked to provide any 
evidence in his possession that pertains to the claims.  
Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), 
petition for cert. filed (U.S. March 21, 2008) (No. 07-1209); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court found that, at a minimum, adequate VCAA notice in a 
claim for increased rating requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

VCAA letters mailed to the veteran in July 2005 and February 
2007 satisfy most of these mandates.  The notice letter 
informed the claimant about the information and evidence 
necessary to substantiate his claims, the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  The notice 
letters of record do not contain the level of specificity set 
forth in Vazquez-Flores.  However, the presumed error raised 
by such defect is rebutted.  As explained in more detail 
below, the claim for a schedular rating in excess of 10 
percent for tinnitus must be denied as a matter of law.  As 
to the other claims decided herein-a compensable rating for 
hearing loss and a rating in excess of 20 percent for a right 
shoulder disability- the veteran has indicated in statements 
that he has actual knowledge of what is required: an increase 
in the level of his hearing loss and a greater degree of 
limitation of motion of the shoulder.  That is, the veteran 
and his representative have shown by the nature of the 
argument presented that they are aware of what information 
and evidence is needed to support the claims, and it has not 
been contended otherwise.  Thus, any presumed error raised by 
the lack of specificity is rebutted.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim); Sanders, supra;  

The Board concludes that the RO did not adequately apprise 
the veteran of all the information and evidence needed to 
substantiate the claims prior to the initial adjudication of 
his claims.  However, the veteran did receive information as 
to what was required in order to receive higher evaluations 
for his hearing loss and right shoulder disability in post-
decisional documents and subsequently issued supplemental 
statements of the case re-adjudicated the claims, curing any 
defect as to information which was not provided prior to 
initial unfavorable actions.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Information was provided to how disability rating or 
effective date is established; however, the notice was 
associated after the initial adjudication of the claims 
(Dingess requirements).  However, any prejudice raised by the 
fact that this letter was not associated with the current 
claim is rebutted, as the decision herein represents a denial 
of the veteran's claims.  There is nothing alleged or present 
in the record which would affect the essential fairness of 
the adjudication.  See Sanders, supra (the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes pertinent post-service medical records, 
including two VA examination reports, which revealed findings 
that are adequate for rating purposes.  There is no 
indication of any additional relevant evidence that has not 
been obtained regarding the claims for a right shoulder 
disability, tinnitus, and hearing loss.  The Board notes that 
the evidence currently of record is sufficient to resolve 
this appeal.  Under these circumstances, there is no duty to 
provide another examination.  See 38 C.F.R. §§ 3.326, 3.327.  

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

Analysis-Right Shoulder

The veteran was initially granted service connection for a 
right (major) shoulder disability effective from the day 
after his separation from service in September 2001.  A 10 
percent disability was assigned and, at the time, the veteran 
did not dispute the rating.  He has, subsequently, alleged 
that his right shoulder disability has increased in severity 
and is more disabling than currently evaluated.  The RO 
agreed and, in July 2007, assigned a 20 percent evaluation 
effective to the date of his claim for an increase.  The 
appeal continues, as a higher rating is possible under the 
applicable rating criteria and the veteran has not withdrawn 
the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201; AB, 
supra.   

An orthopedic examination in August 2005 documented 
progressive complaints of shoulder pain as the veteran aged.  
There was a noted history of cortisone injections dating to 
1978, with intermittent pain from that point onward.  
Objective examination showed that the shoulder was tender to 
palpation with flexion to 10 degrees, extension to 60 
degrees, abduction to 180 degrees, and adduction to 25 
degrees.  Internal and external rotations were both to 90 
degrees, with no pain noted for this exercise.  There was 
limitation of abduction to 90 degrees when his shoulder was 
internally rotated, and it was further limited by pain to 75 
degrees.  While not noted on examination, the veteran 
reported that he had weakness in the shoulder joint with 
repetitive motion.  Fatigue and incoordination were denied, 
and there were no neurological abnormalities reported.  

The veteran's shoulder was examined again in June 2007.  
Subjectively, the veteran stated that he had flare-ups of 
pain after exertion; however, he was not so limited in his 
moments to not be able to care for himself.  Flexion was to 
180 degrees with pain at the end range, abduction was to 90 
degrees (with pain), external rotation to 80 degrees with 
pain, and internal rotation to 90 degrees without pain.  
There was a mildly positive Hawkins-Kennedy sign as well as 
pinpoint tenderness along the AC joint.  A review of X-ray 
findings indicated no abnormal pathology, and the veteran was 
diagnosed with limited range of motion of the right shoulder 
due to an impingement syndrome.  There was no additional 
limitation of motion due to repetitive movements.  See 
DeLuca, supra.   

The veteran is currently rated under Code 5201, pertaining to 
limitation of motion of the arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  As there is no impairment in the bone 
or joint, history of dislocations, or ankylosis, the Board 
determines that a rating under 3 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202, 5203 is not appropriate.  In order for the 
veteran to obtain the next highest rating (30 percent), he 
must show that his arm (major extremity) is limited in motion 
midway between his side and shoulder level.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Both medical examinations 
noted painful motion; however, the veteran was able to raise 
his arm to shoulder level.  With consideration of pain, the 
degree of limitation of motion of the right shoulder has been 
between 70 and 90 degrees (shoulder level) with consideration 
of pain.  There is no evidence of any additional functional 
limitation or joint deformity.  Thus, he has not shown that 
his range of motion more nearly approximates to 45 degrees 
(midway between side and shoulder) or so limited as to 
warrant a rating in excess of 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  To the extent that there is 
any subjective pain or weakness on usage, it has been fully 
contemplated in the assignment of the current rating 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, the veteran's 
claim for an increase must be denied.  

The Board notes that the veteran is employed as a maintenance 
worker for intercontinental ballistic missiles, a job which 
does require considerable movement of the shoulder.  He has 
not shown, however, either by his own testimony or by 
testimony of his employer, that his shoulder condition is so 
disabling as to present a marked interference with 
employment.  He has not required frequent hospitalization for 
the shoulder disability, and there is nothing to suggest that 
this disability is so unusual so as to fall outside the norm.  
As such, the Board does not find that a remand for referral 
to the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating is necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Analysis-Hearing Loss

The veteran contends, in essence, that his bilateral hearing 
loss has increased in severity in recent years and warrants a 
compensable rating.    

The veteran has been afforded two separate VA examinations 
for the purposes of determining the level of hearing loss.  
The first of these audiological examinations occurred in 
September 2005, with the results as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
35
70
30
LEFT
5
5
30
55
23.75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

The second VA examination occurred in June 2007, the results, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
         
5
        
10
 40
70
31.25
LEFT
10
 10
        
30
70
     30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating 
what is categorized as  "exceptional" hearing loss; 
however, the evidence of record does not support a finding of 
"exceptional" hearing loss in the current case.  
Specifically, the regulatorily defined "exceptional" 
patterns (puretone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz) are not found in this case.  See 38 C.F.R. 
§ 4.86. 

As "exceptional" hearing loss does not exist, it is 
necessary to apply the criteria found in 38 C.F.R. 4.87 at 
Table VI.  In so doing, the Board notes that the June 2007 
hearing examination produced the poorest hearing of record 
for both ears, and the results yield a numerical designation 
of I for the right ear (between 0 and 41 average puretone 
decibel hearing loss, with between 92 and 100 percent speech 
discrimination), and a numerical designation of I for the 
left ear (between 0 and 41 average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  
However, entering the category designations for each ear into 
Table VII results in a noncompensable disability evaluation.  
Based on this, the Board finds that the veteran's current 
noncompensable rating is correct, and an increase in 
evaluation is not warranted at this time.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's hearing loss, which 
would take the veteran's case outside the norm.  The veteran 
has alleged that the hearing examination did not consider 
background noise or other factors present during daily 
activities or at work.  While that is noted, there is still 
no noted interference with the veteran's employment due to 
his hearing loss, and therefore, there is no need for 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating, under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell, supra. 

Benefit of the Doubt

In reaching the above determinations, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claims for increased ratings 
for his service-connected right shoulder disability and 
hearing loss.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


Analysis-Tinnitus

The veteran asserts that he is entitled to a rating in excess 
of 10 percent for tinnitus.  In Smith v. Nicholson, 19 Vet. 
App. 63, 78, (2005) the Court of Appeals for Veterans' Claims 
(Court) held that the pre-1999 and pre-June 13, 2003, 
versions of Code 6260 required the assignment of dual ratings 
for bilateral tinnitus. VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus was unilateral or 
bilateral.

In this case, the veteran's tinnitus has been assigned a 
rating of 10 percent, the maximum schedular rating available.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260. As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, and the veteran is in 
receipt of the maximum schedular rating,  the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

There is nothing to indicate that tinnitus is productive of 
either marked interference with employment or has required 
any let alone frequent hospitalizations.  The 10 percent 
rating adequately compensates the veteran for this disorder; 
there is no evidence to show that tinnitus is disabling to a 
degree to be outside of the norm.  Accordingly, the Board 
finds that a remand for an extraschedular consideration by 
the Director of VA's Compensation and Pension Service is not 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, supra.  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for impingement syndrome of the right (major) 
shoulder is denied.  

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus is denied.


REMAND

The veteran contends that his service-connected low back and 
neck disorders are more disabling than currently evaluated.  
He specifically asserts that they have increased in severity 
since he was last examined and his symptoms now include 
numbness and loss of grip strength.  See transcript of July 
2007 Travel Board Hearing.  The Board finds that a more 
current examination to evaluate the current status of the 
veteran's neck and low back disabilities is warranted.  
38 C.F.R. §§ 3.327, 3.326 (2008).
 
The Board does note that a recent VA examination in June 2007 
did attempt to ascertain the level of neurological 
disability.  Namely, the examiner did evaluate the complaints 
of numbness and performed neurological testing.  In so doing, 
there were noted abnormalities in the upper and lower 
extremities that were identified, generally, as numbness.  An 
electromyelogram (EMG) test was ordered to determine what 
extent, if any, there were neurological manifestations 
associated with the low back and cervical spine disorders.  
The results of this examination are not of record.  The RO 
must attempt to obtain the EMG results (38 C.F.R. 
§ 3.159(c)(2)) and an orthopedic/ neurological examination 
must be scheduled for the purposes of determining the 
severity of the veteran's service-connected cervical and 
lumbar spine disorders, to include addressing any loss of 
grip strength that may be associated with the former 
disability.  Id.

After the examination report has been added to the file, the 
AMC/RO should determine if a referral to the Chief Benefits 
Director for consideration of an extraschedular rating for 
either or both disabilities is warranted.  38 C.F.R. 
§ 3.321(b)(1) Bagwell, supra.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159 (2008)) 
is fully satisfied.  

2.  Obtain copies of any EMG reports 
conducted by VA after the June 2007 VA 
examination and associate them with the 
claims file.  

3.  Thereafter, the veteran must be 
afforded orthopedic and neurological 
examinations to determine the current 
severity of his service-connected low back 
disability, to include chronic low back 
pain syndrome and degenerative disc 
disease, and his cervical spine 
disability, to include degenerative disc 
disease and strain.  

The orthopedic evaluation must include 
range of motion studies for the cervical 
and thoracolumbar spines and the examiner 
should note any additional loss of motion 
of either segment of the spine due to 
pain, weakness, fatigueability, 
incoodination or flare-ups of such 
symptoms, or any other sign or symptom due 
to the service-connected disability.   

The neurological evaluation must determine 
of the veteran has any additional 
functional impairment due to the back or 
cervical spine disability, including but 
not limited to incapacitating episodes of 
intervertebal disc syndrome, 
radiculopathy, and loss of grip strength.

4.  The RO/AMC should review the record 
and determine if there is anything which 
could possibly take the disability picture 
outside of the norm (i.e. is there any 
marked interference with employment?).  If 
such a factor exists, the claim should be 
referred to the Director of VA's 
Compensation and Pension Service for 
consideration of an extraschedular rating.  

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  If either 
benefit sought on appeal is not granted to 
the veteran's satisfaction, an SSOC should 
be issued to the veteran and his 
representative and the claims file should 
be returned to the Board for final review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


